                        Case 0:21-cv-61205-XXXX Document 1 Entered on FLSD Docket 06/09/2021 Page 1 of 7



                             BARSHAY SANDERS, PLLC
                         1   Craig B. Sanders (Fla Bar 0985686)
                             100 Garden City Plaza, Suite 500
                         2   Garden City, NY 11530
                             Tel: (516) 203-7600
                         3   Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 121735
                         5
                                                         UNITED STATES DISTRICT COURT
                         6                               SOUTHERN DISTRICT OF FLORIDA
                         7
                         8       Rebecca Wolf,

                         9                                Plaintiff,                Case No:
                        10                v.                                        COMPLAINT
BARSHAY SANDERS, PLLC




                        11                                                          DEMAND FOR JURY TRIAL
                                 Dennis DeYoung,
                        12
                                                  Defendant.
                        13       _________________________________/
                        14
                                    Plaintiff Rebecca Wolf (“Plaintiff”), by and through its undersigned counsel, for its
                        15
                             Complaint against Defendant Dennis DeYoung (“Defendant”) states and alleges as follows:
                        16
                                                                       INTRODUCTION
                        17
                                    1.         This action seeks to recover damages for copyright infringement.
                        18
                                    2.         Plaintiff herein creates photographic images and owns the rights to these images
                        19
                             which Plaintiff licenses for various uses including online and print publications.
                        20
                        21          3.         Plaintiff has obtained U.S. copyright registrations covering many of Plaintiff's

                        22   images and many others are the subject of pending copyright applications.

                        23          4.         Defendant, without permission or authorization from Plaintiff actively copied,

                        24   stored, and/or displayed Plaintiff's Photograph on numerous websites and applications to

                        25   promote and sell Defendant’s album as well as to enhance Defendant’s social media imaging

                        26   and engaged in this misconduct knowingly and in violation of the United States copyright laws.
                        27                                                PARTIES
                        28           5.        Plaintiff Rebecca Wolf is an individual who is a citizen of the State of Nebraska


                                                                                  1
                                                                       PLAINTIFF'S COMPLAINT
                        Case 0:21-cv-61205-XXXX Document 1 Entered on FLSD Docket 06/09/2021 Page 2 of 7




                         1   and maintains a principal place of business 64 W. Main Street, Somerville, New Jersey.
                         2           6.     On information and belief, Defendant Dennis DeYoung, is an individual who is
                         3   a citizen of the State of Florida with a principal place of business and residence at 17613 Circle
                         4   Pond Ct, Boca Raton in Palm beach County, Florida and is liable and responsible to Plaintiff
                         5   based on the facts herein alleged.
                         6                                   JURISDICTION AND VENUE
                         7
                                    7.      This Court has subject matter jurisdiction over the federal copyright
                         8
                             infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                         9
                                     8.     This Court has personal jurisdiction over DennisDeYoung because he maintains
                        10
BARSHAY SANDERS, PLLC




                             his principal place of business and residence in Florida.
                        11
                                     9.     Venue is proper under 28 U.S.C. §1391(a)(2) because Dennis DeYoung does
                        12
                             business in this Judicial District and/or because a substantial part of the events or omissions
                        13
                             giving rise to the claim occurred in this Judicial District.
                        14
                                                         FACTS COMMON TO ALL CLAIMS
                        15
                                    10.     Plaintiff is a professional photographer by trade who is the legal and rightful
                        16
                             owners of photographs which Plaintiff licenses to online and print publications.
                        17
                                    11.     Plaintiff has invested significant time and money in building Plaintiff's
                        18
                        19   photograph portfolio.

                        20          12.     Plaintiff has obtained active and valid copyright registrations from the United

                        21   States Copyright Office (the “USCO”) which cover many of Plaintiff's photographs while many

                        22   others are the subject of pending copyright applications.

                        23          13.     Plaintiff's photographs are original, creative works in which Plaintiff's own

                        24   protectable copyright interests.
                        25          14.     On October 21, 2019, Plaintiff Rebecca Wolf authored a photograph of Dennis
                        26   DeYoung (the “Photograph”). A copy of the Photograph is attached hereto as Exhibit 1.
                        27           15.    Plaintiff applied to the USCO to register the Photograph on October 21, 2019
                        28   under Application No. 1-8362151566.


                                                                                 2
                                                                      PLAINTIFF'S COMPLAINT
                        Case 0:21-cv-61205-XXXX Document 1 Entered on FLSD Docket 06/09/2021 Page 3 of 7




                         1           16.    The Photograph was registered by USCO on October 21, 2019 under
                         2   Registration No. VA 2-193-428.
                         3           17.    On November 29, 2019, Plaintiff licensed the Photograph along with 6 other
                         4   images to Babe, Inc., Defendant’s production company, pursuant to a written invoice which
                         5   provided
                         6                  “Payment shall be made for 7 hi-res photos of Dennis DeYoung
                                            and the band, to be included on the inside of Dennis DeYoung's
                         7                  next album. Price is $100 per photo, for a total of $700.
                         8
                                            Photos are to be used solely for this purpose and photo credit
                         9                  must be given as "Rebecca Wolf Photography". One copy of
                                            album must be provided upon album release.”
                        10
BARSHAY SANDERS, PLLC




                             A copy of the November 27, 2019 invoice (the “Invoice”) is attached as Exhibit 3.
                        11
                                     18.    Despite the limited grant set forth in the Invoice, Plaintiff observed the
                        12
                             Photograph appearing in a number of unlicensed usages.
                        13
                        14           19.    Without permission or authorization from Plaintiff, Defendant volitionally

                        15   selected, copied, stored and/or displayed Plaintiff copyright protected Photograph as set forth

                        16   in Exhibit “1” which is annexed hereto and incorporated in its entirety herein, onto Amazon

                        17   Prime for the promotion and sale of the East of Midnight Album, on FaceBook, on the

                        18   www.dennisdeyoung.com website (hereinafter “Website”), and Youtube (hereinafter

                        19   collectively “Usages”).

                        20          20.     On information and belief, the Photograph was copied, stored and displayed
                        21   without license or permission, thereby infringing on Plaintiff's copyrights (hereinafter the
                        22   “Infringement”).
                        23          21.     The Infringement includes a URL (“Uniform Resource Locator”) for a fixed
                        24   tangible medium of expression that was sufficiently permanent or stable to permit it to be
                        25   communicated for a period of more than transitory duration and therefore constitutes a specific
                        26   infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th
                        27
                             Cir. 2007).
                        28


                                                                              3
                                                                   PLAINTIFF'S COMPLAINT
                        Case 0:21-cv-61205-XXXX Document 1 Entered on FLSD Docket 06/09/2021 Page 4 of 7




                         1          22.     The Infringement is an exact copy of the entirety of Plaintiff's original image
                         2   that was directly copied and stored by Defendant for each of the Usages.
                         3          23.     On information and belief, Defendant takes an active and pervasive role in the
                         4   content posted on its Website, including, but not limited to copying, posting, selecting,
                         5   commenting on and/or displaying images including but not limited to Plaintiff's Photograph.
                         6          24.     On information and belief, the Photograph was willfully and volitionally posted
                         7
                             to the Website and other Usages by Defendant and/or Defendant’s agents or employees.
                         8
                                    25.     On information and belief, Defendant is not registered with the United States
                         9
                             Copyright Office pursuant to 17 U.S.C. §512.
                        10
BARSHAY SANDERS, PLLC




                                    26.     On information and belief, the Infringement were not posted at the direction of
                        11
                             a “user” as that term is defined in 17 U.S.C. §512(c).
                        12
                                    27.     On November 29, 2019, Tim Orchard, on behalf Defendant, contacted Plaintiff
                        13
                             by email regarding the licensing of the Photograph “for other uses besides inside of CD
                        14
                             booklet.”
                        15
                                    28.     Plaintiff and Defendant were unable to arrive at a mutually agreeable price for
                        16
                             the additional uses beyond the licensed usage of the Photograph for the inside of the CD booklet.
                        17
                                    29.     Having failed to procure a license for the Usages, Defendant was therefore well
                        18
                        19   aware of facts or circumstances from which the determination regarding the Infringements was

                        20   apparent. Defendant cannot claim that it was aware of the infringing activities, including the

                        21   Infringements which form the basis of this complaint, since such a claim would amount to only

                        22   willful blindness on the part of Defendant.

                        23          30.     On information and belief, Defendant engaged in the Infringements knowingly

                        24   and in violation of applicable United States Copyright Laws.
                        25          31.     On information and belief, Defendant has the legal right and ability to control
                        26   and limit the infringing activities on its Website and other Usages and exercised and/or had the
                        27   right and ability to exercise such right.
                        28          32.     On information and belief, Defendant monitors the content on its Website and


                                                                                    4
                                                                         PLAINTIFF'S COMPLAINT
                        Case 0:21-cv-61205-XXXX Document 1 Entered on FLSD Docket 06/09/2021 Page 5 of 7




                         1   other Usages.
                         2          33.      On information and belief, Defendant has received a financial benefit directly
                         3   attributable to the Infringements.
                         4          34.      On information and belief, the Infringements caused Defendant to realize an
                         5   increase in its merchandise sales.
                         6          35.      On information and belief, a large number of people have viewed the unlawful
                         7
                             copies of the Photograph on the Usages.
                         8
                                    36.      On information and belief, Defendant at all times had the ability to stop the
                         9
                             reproduction and display of Plaintiff's copyrighted material.
                        10
BARSHAY SANDERS, PLLC




                                    37.      Defendant's use of the Photograph, if widespread, would harm Plaintiff's
                        11
                             potential market for the Photograph.
                        12
                                    38.      As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                        13
                                                                    FIRST COUNT
                        14                       (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                        15          39.      Plaintiff repeats and incorporates by reference the allegations contained in the
                        16   preceding paragraphs, as though set forth in full herein.
                        17
                                    40.      The Photograph is an original, creative works in which Plaintiff owns valid
                        18
                             copyright properly registered with the United States Copyright Office.
                        19
                                    41.      Plaintiff has not licensed Defendant the right to use the Photograph in any
                        20
                             manner, nor has Plaintiff assigned any of its exclusive rights in the copyrights to Defendant.
                        21
                                    42.      Without permission or authorization from Plaintiff and in willful violation of
                        22
                             Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,
                        23
                             reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff
                        24
                             thereby violating one of Plaintiff's exclusive rights in its copyrights.
                        25
                                    43.      Defendant's reproduction of the Photograph and display of the Photograph on
                        26
                             the Website constitutes willful copyright infringement. Feist Publications, Inc. v. Rural
                        27
                             Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
                        28


                                                                                5
                                                                     PLAINTIFF'S COMPLAINT
                        Case 0:21-cv-61205-XXXX Document 1 Entered on FLSD Docket 06/09/2021 Page 6 of 7




                         1           44.     Plaintiff is informed and believes and thereon alleges that the Defendant
                         2   willfully infringed upon Plaintiff's copyrighted Photograph in violation of Title 17 of the U.S.
                         3   Code, in that they used, published, communicated, posted, publicized, and otherwise held out
                         4   to the public for commercial benefit, the original and unique Photograph of the Plaintiff without
                         5   Plaintiff's consent or authority, by using them in the infringing articles on the Website.
                         6           45.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
                         7
                             entitled to any an award of actual damages and disgorgement of all of Defendant's profits
                         8
                             attributable to the infringements as provided by 17 U.S.C. § 504 in an amount to be proven or,
                         9
                             in the alternative, at Plaintiff's election, an award for statutory damages against each Defendant
                        10
BARSHAY SANDERS, PLLC




                             in an amount up to $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).
                        11
                                     46.     As a result of the Defendant' violations of Title 17 of the U.S. Code, the court in
                        12
                             its discretion may allow the recovery of full costs as well as reasonable attorney's fees and costs
                        13
                             pursuant to 17 U.S.C § 505 from Defendant.
                        14
                                     47.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
                        15
                             entitled to injunctive relief to prevent or restrain infringement of his copyright pursuant to 17
                        16
                             U.S.C. § 502.
                        17
                                                                     JURY DEMAND
                        18
                        19           48.     Plaintiff hereby demands a trial of this action by jury.

                        20
                                                                 PRAYER FOR RELIEF
                        21
                                     WHEREFORE Plaintiff respectfully requests judgment as follows:
                        22
                                     That the Court enters a judgment finding that Defendant has infringed on Plaintiff's
                        23
                             rights to the Photograph in violation of 17 U.S.C. §501 et seq. and award damages and monetary
                        24
                             relief as follows:
                        25
                                             a.     finding that Defendant infringed Plaintiff's copyright interest in the
                        26
                                                    Photograph by copying and displaying without a license or consent;
                        27
                                             b.     for an award of actual damages and disgorgement of all of Defendant's
                        28


                                                                                6
                                                                     PLAINTIFF'S COMPLAINT
                        Case 0:21-cv-61205-XXXX Document 1 Entered on FLSD Docket 06/09/2021 Page 7 of 7




                         1                      profits attributable to the infringements as provided by 17 U.S.C. § 504
                         2                      in an amount to be proven or, in the alternative, at Plaintiff's election, an
                         3                      award for statutory damages against each Defendant in an amount up to
                         4                      $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c),
                         5                      whichever is larger;
                         6               c.     for an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from
                         7
                                                any infringing use of any of Plaintiff's works;
                         8
                                         d.     for costs of litigation and reasonable attorney's fees against Defendant
                         9
                                                pursuant to 17 U.S.C. § 505;
                        10
BARSHAY SANDERS, PLLC




                                         e.     for pre judgment interest as permitted by law; and
                        11
                                         f.     for any other relief the Court deems just and proper.
                        12
                        13   DATED: June 9, 2021

                        14                                              BARSHAY SANDERS, PLLC
                        15                                              By:     /s/ Craig B. Sanders
                        16                                              Craig B. Sanders, Esq. (Fla Bar 0985686)
                                                                        100 Garden City Plaza, Suite 500
                        17                                              Garden City, NY 11530
                                                                        Tel: (516) 203-7600
                        18                                              Email: csanders@barshaysanders.com
                        19                                              Attorneys for Plaintiff
                                                                        File No.: 121735
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                            7
                                                                 PLAINTIFF'S COMPLAINT
